Exhibit 12.1 PETROLEUM DEVELOPMENT CORPORATION Statement of Computation of Ratio of Earnings to Fixed Charges Year Ended December 31, 2009 2008 2007 2006 2005 (dollars in thousands) Earnings Income (loss ) from continuing operations before income taxes $(126,922) $168,156 $42,590 $379,800 $51,918 Fixed charges (see below) 38,710 31,583 12,796 4,187 317 Amortization of capitalized interest 991 744 366 52 - Interest capitalized (751) (2,618) (3,023) (1,620) - Total adjusted earnings (loss) available for fixed charges $(87,972) $197,865 $52,729 $382,419 $52,235 Fixed Charges Interest and debt expense (a) $37,208 $28,132 $9,279 $2,443 $217 Interest capitalized 751 2,618 3,023 1,620 - Interest component of rental expense (b) 751 833 494 124 100 Total fixed charges $38,710 $31,583 $12,796 $4,187 $317 Ratio of Earnings to Fixed Charges - (c) 6.3x 4.1x 91.3x 164.8x (a) Represents interest expense on long-term debt and amortization of debt discount and issuance costs. (b) Represents the portion of rental expense which we believe represents an interest component. (c) For the year ended December 31, 2009, earnings were insufficient to cover total fixed charges by $126.7 million.
